Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the petition seeking a writ of habeas corpus because petitioner is not entitled to immediate release even if his present contentions *892have merit (see, People ex rel. Brown v New York State Div. of Parole, 70 NY2d 391, 398; People ex rel. Davila v Herbert, 258 AD2d 921). “Although this Court has the power to convert a petition for a writ of habeas corpus into a CPLR article 78 petition [citation omitted], [petitioner] has not requested that relief and on this record we do not consider it appropriate” (People ex rel. Travis v Coombe, 219 AD2d 881, 882; see, People ex rel. Johnson v Kracke, 233 AD2d 943, 944, lv denied 89 NY2d 807). (Appeal from Judgment of Supreme Court, Jefferson County, Gilbert, J. — Habeas Corpus.) Present — Pigott, Jr., P. J., Hurlbutt, Kehoe and Lawton, JJ.